Citation Nr: 0917670	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  00-09 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty from February 1995 to 
November 1998.  

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2004, at which time it was remanded 
for further development.  Following the requested 
development, the VA Appeals Management Center in Washington, 
D.C. confirmed and continued the denial of entitlement to 
service connection for right knee disability.  Thereafter, 
the case was returned to the Board for further appellate 
action.

In May 2004, the issue of entitlement to service connection 
for a left foot disorder was also before the Board.  As that 
claim has since been granted the Board no longer has 
jurisdiction over it.

  
FINDING OF FACT

A right knee disability, primarily diagnosed as degenerative 
arthritis, was first manifested many years after service, and 
the preponderance of the competent evidence of record is 
against a finding that it is in any way related to service.


CONCLUSION OF LAW

A right knee disability is not the result of disease or 
injury incurred in or aggravated by service, and right knee 
degenerative arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issue of 
entitlement to service connection for right knee disability.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that 
duty.

In June 1999, VA received the Veteran's claim of entitlement 
to service connection for right knee disability, and there is 
no issue as to providing an appropriate application form or 
completeness of the application. 

Following the receipt of his application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claim, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  VA informed the Veteran of the 
criteria for service connection and for assigning disability 
ratings and effective dates, should service connection be 
granted. 

Following notice to the Veteran, the RO fulfilled its duty to 
assist the Veteran in obtaining identified and available 
evidence needed to substantiate his claim.  The RO obtained 
his service medical and personnel records, as well as records 
reflecting his treatment after service.  VA also examined the 
Veteran to determine the nature and etiology of any right 
knee disability found to be present.  In addition, he was 
offered an opportunity to present pertinent evidence and 
testimony at a hearing on appeal; however, he declined that 
offer. 

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could be 
used to support his appeal; and there is no evidence of any 
VA error in notifying or assisting the Veteran that could 
result in prejudice to him that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to the merits of the claim.

Analysis

The Veteran argues that he has right knee disability as a 
result of disease or injury incurred in or aggravated by 
service.  Therefore, he maintains that service connection is 
warranted.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, service connection requires 
evidence of (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 
3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the Veteran's 
discharge from active duty.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307.  

However, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The report of the Veteran's October 1994 service entrance 
examination and his service treatment records are negative 
for any complaints or clinical findings of right knee 
disability.  Although he did complain of right knee stiffness 
during his October 1998 service separation examination, there 
were no clinical findings of right knee pathology associated 
with those complaints.  

Post-service VA medical records show that the Veteran 
complained of recurrent right knee pain with swelling, 
snapping, and giving way.  Following work-ups in November 
2003 and December 2006, the various impressions were right 
patello-femoral joint syndrome associated with a lateral 
femoral condyle spur and likely bursitis.  During VA 
treatment in March 2004, the Veteran had right medial joint 
line tenderness compatible with degenerative arthritis.  
However, X-rays were reportedly negative for arthritis in 
that area.  In any event, there is no competent evidence of a 
nexus between any current right knee disorder and service, 
and no evidence of compensably disabling right knee arthritis 
within one year of separation from active duty.

Despite the lack of evidence of a nexus to service, VA 
reviewed the claims file and/or examined the Veteran in 
February 2006 and February 2007 to determine the nature and 
etiology of any right knee disability found to be present.  
Following the file review, the examiners verified that there 
was no evidence of the Veteran having had a chronic, 
identifiable right knee disability in service.  While the 
examiners did find that the 2003 X-rays had shown the 
presence of arthritis in the Veteran's right knee, neither 
found any evidence of a nexus to service or to the first year 
after the Veteran's separation from service.  

The only reports of a nexus between the Veteran's current 
right knee disability and service come from the Veteran.  As 
a layman, however, he is only qualified to report on matters 
which are capable of lay observation.  He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection.  

Because there is no competent evidence of a chronic, 
identifiable right knee disability in service, and because 
there is no competent evidence of a nexus between the 
Veteran's current right knee disability and service, the 
Veteran does not meet the criteria for service connection.  
Accordingly, service connection for right knee disability is 
not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence 
which neither proves nor disproves the claim.  In this case, 
the preponderance of the evidence is against the Veteran's 
claim.  Therefore, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for right knee disability 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


